WARNER, Judge,
dissenting.
Based on Whren v. United States, — U.S. -, 116 S.Ct. 1769,135 L.Ed.2d 89 (1996), I would hold that the officer had probable cause to stop appellees’ vehicle for a violation of section 316.610, Florida Statutes (1995), due to its cracked windshield. The officer testified that it would be difficult to see through a “spider” crack along the windshield, and that condition could be hazardous to other vehicles on the road.
I would reverse the order granting the motion to suppress evidence seized in plain view as a result of the stop.